DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the December 22, 2021 Office Action, filed March 22, 2022 is acknowledged.
 Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/952,535, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is a lack of support for host cells recited in claim 1 reaching an optical density greater than 50 (OD600).  Accordingly, claim 1 and all dependent claims (3, 5, 7-10, 12-27, 29, and 31) are not entitled to the benefit of the prior application PCT/US13/53562 (filed on August 5, 2013) and provisional applications 61/747,246 (filed on December 29, 2012) and 61/679,751 (filed on August 5, 2012).  This application filed on June 14, 2018 claims benefit to PCT/US16/67064 (filed on December 15, 2016) and provisional application 62/267,898 (filed on December 15, 2015).  Therefore, the effective filing date of the application is December 15, 2015.  

Election/Restrictions
Applicant’s election of species in the reply filed on October 24, 2020 is acknowledged.  The requirement for election of species has been withdrawn.

Claim Status
Applicant’s amendment filed March 22, 2022 has been entered.  Claims 2, 4, 6, 11, 28, 30, and 32-34 are cancelled.  Claims 1, 3, 5, 7-10, 12-27, 29, and 31 are pending.  Claims 7-9, 15, 21-24, 27, 29 and 31 are amended.  Claims 1, 3, 5, 7-10, 12-27, 29, and 31 are currently under examination.

Claim Objections – new objections necessitated by Applicant’s amendment
Claims 7-9, 15, 21-23, 27 and 29 are objected to because of the following informalities:  
in claim 7, line 2, the phrase reciting “soluable vell” should read “soluble cell”;
in claim 8, line 3, the word “microinolar” should read “micromolar”;
in claim 9, line 1, the word “claim” should not be followed by a period; 
in claim 15, line 2, the word “araF’” should not end with an apostrophe and should read “araF”;
in claim 21, lines 4-5, the phrases “SEQ ID NO:10” and “SEQ ID NO:11” should be separated by a comma;
in claim 22, line 1, there is an extra space after the phrase “The method of”;
in claim 22, line 4, the phrase “(strain Alfort,)” should not end with a comma;
in claim 22, line 4, the phrase “SEQ ID NO;14” should have a colon instead of a semicolon in between “SEQ ID NO” and “14”;
in claim 23, line 7, the phrase “six. disulfide bonds” should not have a period between “six” and “disulfide”; and
in claims 27 and 29, the phrase “E. coli” should be italicized.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to claim 31 to recite “after growing” to clarify at what point during the method of claim 1 the host cells should be collected and stored.
Rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to claim 24 to remove the limitation “90 (OD600)” such that claim 24 further limits claim 1.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobstein et al. (Microbial cell factories. 11, 56, and Supplemental material published May 8, 2012; as cited in the IDS filed April 12, 2021) in view of Jeong and Lee (Applied and environmental microbiology, 65(7), 3027-3032 published July 1, 1999).  This rejection is maintained.
Lobstein et al. is directed to producing proteins in engineered E. coli strains (SHuffle), dedicated to producing correctly disulfide bonded active proteins in high yields within the cytoplasm (see abstract).
Regarding claim 1, Lobstein et al. teaches a method of producing at least one gene product, the method comprising providing one or more hosts cells (E. coli SHuffle strains B and K12; see abstract) comprising at least one expression construct comprising at least one polynucleotide sequence encoding a gene product to be transcribed from at least one inducible promoter (T7 promoter; see Table 1 - Table summarizing optimum expression conditions for all proteins produced in SHuffle; and helper genes were cloned into pBAD34 expression vector with a pACYC origin of replication, under the regulation of the arabinose promoter; p. 9, Col. 1, para 1).  Lobstein et al. further teaches wherein the host cells have an altered gene function of at least one gene (host cells are an E. coli strain SMG96 lacking the gor and trxB reductases; p. 3, Col.1, para 3) that affects the reduction/oxidation environment of the host cell cytoplasm (mutant E. coli strain with an altered redox state that permits the formation of stable disulfide bonds within its cytoplasm; p. 3, Col. 1, para 3).  Lobstein et al. further teaches lysing the host cells and purifying active gene product from the soluble cell lysate fraction (cells were lysed using sonication 8 × 30s, the insoluble fractions were removed by centrifugation, and protein was purified using a HiTrap IMAC FF 1 mL column; p. 14, Col. 1, para 1). 
Regarding claim 3 and 5, Lobstein et al. teaches the method of claim 1 wherein an inducible promoter is an L-arabinose-inducible promoter and is the araBAD promoter (helper genes were cloned into pBAD34 expression vector with a pACYC origin of replication, under the regulation of the arabinose promoter; p. 9, Col. 1, para 1).
Regarding claim 7, Lobstein et al. teaches the method of claim 1 wherein a gene product purified from the soluble cell lysate fraction having properly formed disulfide bonds (E. coli SHuffle strains produced correctly disulfide bonded active proteins; see abstract; and Cells were lysed and total cells lysates (T) were separated into soluble (S) and pellet (P) fractions; see Fig. 6).
Regarding claim 9, Lobstein et al. teaches the method of claim 1 wherein at least one gene that affects the reduction/oxidation environment of the host cell cytoplasm is selected from the group consisting of gor, gshA, gshB, and trxB (the host cells are an E. coli strain SMG96 lacking the gor and trxB reductases; p. 3, Col.1, para 3).
Regarding claim 10, Lobstein et al. teaches the method of claim 9 the host cells further have an altered gene function of ahpC, wherein the ahpC gene is ahpCΔ (SHuffle B strains had a novel triplet codon contraction allele (ahpCΔ); p. 5, Col. 2, para 2).
Regarding claims 12 and 13, Lobstein et al. teaches the method of claim 1 wherein the host cells further have a reduced level of gene function of at least one gene encoding a protein that metabolizes an inducer of at least one said inducible promoter and selected from the group consisting of araA, araB, araD, prpB, prpD, rhaA, rhaB, rhaD, xylA, and xylB (araD13; Table S1. List of strains used in this study.)
Regarding claim 17, Lobstein et al. teaches the method of claim 1 wherein host cells further express the polypeptide cDsbA (chose the two mutant thioredoxins with altered active sites along with the wild type [CGPC = wt, CPYC = Grx1, CPHC = DsbA]; p. 9, Col. 2, para 2), cDsbC (engineered the strain to express DsbC in the cytoplasm; p. 3, Col. 1, para 3; see Supplemental Table S1. List of strains used in this study), Evr1p (co-expression of the yeast sulfhydryl oxidase Erv1p has also been shown to improve production of disulfide bonded proteins in the cytoplasm of E. coli; Col. 1, para 1), a protein disulfide isomerase (E. coli’s periplasmic disulfide bond isomerase is DsbC; p. 2, Col. 2, para 1), and a chaperone (DsbC is an oxido-reductase chaperone; p. 3, Col. 2, para 1). 
Regarding claim 19, Lobstein et al. teaches the method of claim 1 wherein the host cells comprise at least two expression constructs (SHuffle cells expressing vtPA, urokinase or chitinase along with one of the helper plasmids; p. 9, Col. 1, para 1; see also Supplemental Table S1. List of strains used in this study).
Regarding claim 20, Lobstein et al. teaches the method of claim 1 wherein a gene product for the dsbC gene lacks a signal sequence (engineered into its chromosome a dsbC gene lacking its signal sequence, under the regulation of the strong ribosomal promoter rrnB; p. 10, Col. 2, para 2).  Lobstein et al. further teaches several gene products transcribed under inducible promoters (T7 promoter; Table S1. List of strains used in this study; and helper genes were cloned into pBAD34 expression vector with a pACYC origin of replication, under the regulation of the arabinose promoter; p. 9, Col. 1, para 1).
Regarding claim 22, Lobstein et al. teaches the gene product to be transcribed from the at least one inducible promoter further comprising a polyhistidine tag (vtPA N-HIS; see Table 1 - Table summarizing optimum expression conditions for all proteins produced in SHuffle)
Regarding claim 23, Lobstein et al. teaches the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter forms at least one and fewer than twenty disulfide bonds, at least two and fewer than seventeen disulfide bonds, at least three and fewer than ten disulfide bonds, at least three and fewer than eight disulfide bonds; two disulfide bonds; three disulfide bonds, four disulfide bonds, six disulfide bonds, and eight disulfide bonds (see Table 1 - Table summarizing optimum expression conditions for all proteins produced in SHuffle and having 2, 3, 4, 6, 8, 10, and 12 disulfide bonds).
Regarding claim 26, Lobstein et al. teaches the method of any of claims 1, 3, 5, 7-10, 12-13, 17, 19-20, and 22-23, wherein the host cells are prokaryotic cells (see title and abstract).
Regarding claim 27, Lobstein et al. teaches the method of claim 26, wherein the host cells are E. coli cells (see title and abstract).
Lobstein et al. does not teach growing the host cells until the host cells reach a density greater than 90 (OD600) (claim 1) or greater than 95 (OD600), 100 (OD600) , 105 (OD600), 110 (OD600), 115 (OD600), 120 (OD600), 125 (OD600), 130 (OD600), 135 (OD600), 140 (OD600), 145 (OD600), 150 (OD600), 155 (OD600), 160 (OD600), 165 (OD600), 170 (OD600), or 175 (OD600) (claim 24).  Lobstein et al. does not explicitly teach a gene product under the control of an inducible promoter lacking a signal sequence (claim 20). Lobstein et al. does not teach storing the host cells them prior to lysis (claim 31).  
Jeong and Lee’s disclosure is directed to high-level production of leptin by expressing the gene coding for leptin in Escherichia coli BL21(DE3) under the strong inducible T7 promoter (see abstract).  Jeong and Lee further teach that leptin contains two cysteine residues that form a disulfide bond in the active form (see p. 3029, col. 2, 1st full para).
Regarding claims 1 and 24, Jeong and Lee teaches growing the host cells until the host cells reach a density greater of 30 (OD600), 60 (OD600), and 140 (OD600) (see abstract and p. 3028, col. 2 – Results – Fed-batch cultivation).  
Regarding claim 31, Jeong and Lee teaches collecting host cells after growing and storing them prior to lysis (see p. 3028, col. 1– Materials and Methods – Production of human leptin.)
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of producing proteins with correctly formed disulfide bonds of Lobstein et al. with the step of growing the host cells until the host cells reach a density greater than 60 (OD600) and 140 (OD600), as described by Jeong and Lee.  Regarding claim 20, Lobstein et al. teaches several gene products under the control of an inducible promoter and further teaches expressing the dsbC gene lacking a signal sequence in E. coli SHuffle cells.  Lobstein et al. demonstrates an appreciation in the art of expressing proteins under inducible promoters and various modifications that can improve expression of properly formed disulfide-bond containing polypeptides in E. coli host cells and storing the host cells.  Jeong and Lee demonstrates optimizing cell density to maximize protein yield (see p. 3029, col. 1, para 1).  The ordinary artisan would have been motivated to combine the teachings of Lobstein et al. and Jeong and Lee in order to maximize the yield of correctly disulfide bonded active proteins of interest by optimizing cell density at least up to 140 (OD600), if not even greater depending on the protein of interest.  The ordinary artisan would have had a reasonable expectation of success because both Lobstein et al. and Jeong and Lee are directed to methods of producing eukaryotic proteins containing disulfide bonds in high yields in E. coli host cells and would amount to routine optimization of the cell density necessary to achieve maximum yield of proteins with properly formed disulfide bonds.

Claims 1, 3, 5, 7-10, 12-17, 19-20, 22-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobstein et al. (Microbial cell factories. 11, 56, and Supplemental material published May 8, 2012; as cited in the IDS filed April 12, 2021) in view of Jeong and Lee (Applied and environmental microbiology, 65(7), 3027-3032 published July 1, 1999), as applied to claims 1, 3, 5, 7, 9-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31, and in further view of Better (US 6803210 B2, issued October 12, 2004; as cited in the IDS filed April 12, 2021).  This rejection is maintained.
Lobstein et al. and Jeong and Lee are directed to methods of producing eukaryotic proteins containing disulfide bonds in high yields in E. coli host cells and describe claims 1, 3, 5, 7, 9-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31 as applied above.
Regarding claim 16, Lobstein et al. further teaches expressing polypeptides under constitutive promoters in E. coli host cells to improve protein expression (engineered into its chromosome a dsbC gene lacking its signal sequence, under the regulation of the strong ribosomal promoter rrnB; p. 10, Col. 2, para 2).
Lobstein et al. and Jeong and Lee do not teach the method of claim 1 wherein adding the inducer L-arabinose at a concentration between 200 micromolar to 1 pM (claim 8).  Lobstein et al. and Jeong and Lee further do not teach the host cell with an alteration of gene function of at least one gene encoding a transporter protein for an inducer of at least one inducible promoter (claim 14).  Lobstein et al. and Jeong and Lee do not teach at least one gene encoding a transporter protein is selected from the group consisting of araE, araF, araG, araH, rhaT, xylF, xylG, and xylH and do not teach wherein araE is expressed from a constitutive promoter (claims 15 and 16).  Lobstein et al. and Jeong and Lee further do not teach the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter comprises a polypeptide selected from the group consisting of: an scFv, an immunoglobulin heavy chain, and an immunoglobulin light chain (claim 25).
Better’s disclosure is directed to improved methods for the expression of recombinant protein products under the transcriptional control of an inducible promoter, such as the araB promoter, in bacterial host cells that are deficient in one or more of the active transport systems for an inducer and improved bacterial host cells that are deficient in one or more of the active transport systems for an inducer, such as L-arabinose, and that contain an expression vector encoding a recombinant protein product under the transcriptional control of an inducible promoter, such as the araB promoter.
Regarding claim 8, Better teaches the method of claim 1 wherein adding the inducer L-arabinose at a concentration between 200 micromolar to 1 pM (Concentrations of arabinose useful to induce host cells include about 0.00001% to about 10% (v/v); Col. 7, lines 7-9).  A concentration of about 0.00001% to about 10% (v/v) of L-arabinose having molecular weight of 150.13g/mol corresponds to a range of about 0.67 micromolar to 667 micromolar.
Regarding claims 14-16, Better teaches host cells with an alteration of gene function of at least one gene encoding a transporter protein for an inducer of at least one inducible promoter and encoding transporter proteins araE, araF, araG, and araH (Isogenic ΔaraFGH::kan and araE201 strains were constructed from E. coli; Col. 10, lines 24-30 and Table 1).  
Regarding claim 25, Better teaches the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter comprises a polypeptide selected from the group consisting of: an scFv, an immunoglobulin heavy chain, and an immunoglobulin light chain (Heterologous proteins successfully produced with the araB expression system in E. coli include immunoglobulin Fab domains; and Col. 3, lines 24-37 and Col. 2, lines 60-65).
However, regarding claim 16, Better does not explicitly wherein araE is expressed from a constitutive promoter.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the combined teachings of Lobstein et al. and Jeong and Lee with the modifications taught in Better’s disclosure to express a transporter protein of an inducer.  Even though Better does not explicitly teach a method wherein araE is expressed from a constitutive promoter, it would have been further obvious to try to express transporter proteins of an inducer from a constitutive promoter.  Better demonstrates an appreciation in the art of E. coli expression systems used to produce immunoglobulin Fab domains.  The ordinary artisan would have been motivated to combine the teachings of Lobstein et al. and Jeong and Lee with improvements as described by Better in order to more tightly regulate the expression of correctly disulfide bonded active proteins to yield predictable results.  The ordinary artisan would have had a reasonable expectation of success because Lobstein et al., Jeong and Lee, and Better are directed to methods of controlled expression of proteins under the control of an arabinose inducible promoter in E. coli host cells.

Claims 1, 3, 5, 7-10, 12, 13, 17, 19-24, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobstein et al. (Microbial cell factories. 11, 56, and Supplemental material published May 8, 2012; as cited in the IDS filed April 12, 2021) in view of Jeong and Lee (Applied and environmental microbiology, 65(7), 3027-3032 published July 1, 1999), as applied to claims 1, 3, 5, 7-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31, and in further view of Rubröder and Keller (US 20020156234 A1, published October 24, 2002). This rejection is maintained.
Lobstein et al. and Jeong and Lee are directed to methods of producing eukaryotic proteins containing correctly formed disulfide bonds in high yields in E. coli host cells and describe claims 1, 3, 5, 7-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31 as applied above.
However, Lobstein et al. and Jeong and Lee do not teach the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter is an insulin polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, and SEQ ID NO:12.
Rubröder and Keller’s disclosure is directed to an improved process for obtaining a precursor of an insulin or insulin derivative in E. coli.
Regarding claim 21, Rubröder and Keller teaches insulin polypeptides SEQ ID NO: 1 having 100% sequence identity to SEQ ID NO: 4 of the present application, SEQ ID NO: 2 having 100% sequence identity to SEQ ID NO: 5 of the present application, SEQ ID NO: 7 having 100% sequence identity to SEQ ID NO: 9 of the present application SEQ ID NO: 6 having 100% sequence identity to SEQ ID NO: 10 of the present application (see attached sequence alignments).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the combined teachings of Lobstein et al. and Jeong and Lee to produce gene products with the SEQ IDs for insulin polypeptides taught in Rubröder and Keller’s disclosure to improve upon methods of obtaining gene products having properly formed disulfide bonds.  It would have been obvious to try insulin polypeptides which have been difficult to produce in large quantities for therapeutics.  The ordinary artisan would have been motivated to try the SEQ IDs as taught by Rubröder and Keller to more efficiently produce insulin having formed correct disulfide bonds without having to further process the proteins to correct improperly formed disulfide bonds.  The ordinary artisan would have had a reasonable expectation of success because Lobstein et al., Jeong and Lee, and Rubröder and Keller are directed to methods of expression of proteins containing multiple disulfide bonds in genetically modified E. coli host cells and purification of the proteins.

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. Applicant argues that while Jeong and Lee describe the production of leptin and purification of leptin following induction of the host cells at various OD600 values, the authors purified leptin from inclusion bodies - they did not purify active gene product from the soluble cell lysate fraction as recited in the pending claims. Applicant further argues that even if the Office takes the position that Lobstein et al. discloses the production and purification of soluble proteins, a person of ordinary skill in the art would not turn to Jeong and Lee as a way to optimize the growth and purification conditions and methods.  Applicant argues that there simply is no motivation to combine the teachings of Jeong and Lee, let alone derive any expectation of success, given that Jeong and Lee was focused on producing large quantities of leptin from inclusion bodies (which require further manipulation, including refolding, to form an active protein) and that the combination of Lobstein et al and Jeong and Lee fail to teach each and every limitation of the pending claims. Applicant repeats the arguments set forth regarding Jeong and Lee to argue that the combination of Lobstein et al, Jeong and Lee, and Better fail to teach each and every limitation of claims 1, 3, 5, 7-10, 12-17, 19-20, 22-27 and 31.  Applicant further repeats the arguments set forth regarding Jeong and Lee to argue that the combination of Lobstein et al, Jeong and Lee, and Rubroder and Keller fail to teach each and every limitation of claims 1, 3, 5, 7-10, 12, 13, 17, 19-24, 26-27 and 31.  The Office disagrees with Applicant’s assessment of the combination of references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant rightly acknowledges that Lobstein et al. discloses the production and purification of soluble proteins.  As raised in the U.S.C 35 103 discussion above, Lobstein et al. further demonstrates an appreciation in the art of expressing proteins under inducible promoters and various modifications that can improve expression of properly formed disulfide-bond containing polypeptides in E. coli host cells and storing the host cells.   Jeong and Lee teach a high-level production of the protein leptin which also contains two cysteine residues that form a disulfide bond in Escherichia coli BL21(DE3) under the strong inducible T7 promoter (see abstract and p. 3029, col. 2, 1st full para).  Jeong and Lee further demonstrates optimizing cell density to maximize protein yield (see p. 3029, col. 1, para 1).  Therefore, the ordinary artisan would have been motivated to combine the teachings of Lobstein et al. and Jeong and Lee in order to maximize the yield of correctly disulfide bonded active proteins of interest by optimizing cell density at least up to 140 (OD600), if not even greater depending on the protein of interest.  The ordinary artisan would also have had a reasonable expectation of success because both Lobstein et al. and Jeong and Lee are directed to methods of producing eukaryotic proteins containing disulfide bonds in high yields in E. coli host cells and would amount to routine optimization of the cell density necessary to achieve maximum yield of proteins with properly formed disulfide bonds.  Given the motivation to combine Lobstein et al. and Jeong and Lee and a reasonable expectation of success, the Office finds Applicants arguments regarding the combinations of Lobstein et al, Jeong and Lee, and Better and Lobstein et al, Jeong and Lee, and Rubroder and Keller unpersuasive.

Double Patenting – maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-10, 12-15, 17, 20- 21, 24-27, and 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/595,371 (reference application filed on October 7, 2019) in view of Jeong and Lee (Applied and environmental microbiology, 65(7), 3027-3032 published July 1, 1999).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims. 
Copending Application No. 16/595,371 (reference application) is directed to an inducible coexpression system, capable of controlled induction of expression of each gene product. 
Claims 1-20 of copending Application No. 16/595,371 encompass a method of producing at least one gene product, the method comprising: providing one or more host cells comprising at least one expression construct comprising at least one inducible promoter and at least one polynucleotide sequence encoding a gene product to be transcribed from at least one said inducible promoter; wherein the host cells have an altered gene function of at least one gene that affects the reduction/oxidation environment of the host cell cytoplasm.
Copending Application No. 16/595,371 does not teach growing the host cells until the host cells reach a density greater than 90 (OD600), lysing the host cells, or purifying active gene product from the soluble cell lysate fraction.
Jeong and Lee’s disclosure is directed to high-level production of leptin by expressing the gene coding for leptin in Escherichia coli BL21(DE3) under the strong inducible T7 promoter (see abstract).  Jeong and Lee further teach that leptin contains two cysteine residues that form a disulfide bond in the active form (see p. 3029, col. 2, 1st full para).
Regarding claims 1 and 24, Jeong and Lee teaches growing the host cells until the host cells reach a density greater of 30 (OD600), 60 (OD600), and 140 (OD600) (see abstract and p. 3028, col. 2 – Results – Fed-batch cultivation).  
Regarding claim 31, Jeong and Lee teaches collecting host cells and storing them prior to lysis (see p. 3028, col. 1– Materials and Methods – Production of human leptin.)
It would have been obvious to a person of ordinary skill in the art to modify the method of producing proteins with correctly formed disulfide bonds of copending Application No. 16/595,371 with the step of growing the host cells until the host cells reach a density greater than 60 (OD600) and 140 (OD600), as described by Jeong and Lee.  Copending Application No. 16/595,371 teaches producing polypeptides under the control of an inducible promoter on a gene expression construct in E. coli host cells and further teaches expressing the dsbC gene lacking a signal sequence.  Copending Application No. 16/595,371 demonstrates an appreciation in the art of expressing proteins under inducible promoters and modifications to improve expression of properly formed disulfide-bond containing polypeptides in E. coli host cells.  The ordinary artisan would have been motivated to combine the teachings of copending Application No. 16/595,371 and Jeong and Lee in order to maximize the yield of correctly disulfide bonded active proteins of interest by optimizing cell density at least up to 140 (OD600), if not even greater depending on the protein of interest.  The ordinary artisan would have had a reasonable expectation of success because both copending Application No. 16/595,371 and Jeong and Lee are directed to methods of producing eukaryotic proteins containing disulfide bonds in high yields in E. coli host cells and would amount to routine optimization of the cell density necessary to achieve maximum yield of proteins with properly formed disulfide bonds.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. Applicant requests that the rejection be held in abeyance until allowable subject matter is identified.
However, such response is not a proper reply to the outstanding rejection of record.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636